In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00138-CR
______________________________


THE STATE OF TEXAS, Appellant

V.

KARRINGTON PATRICK PHIFER, Appellee



On Appeal from the 6th Judicial District Court
Lamar County, Texas
Trial Court No. 18980





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	The State of Texas has appealed from an order of the trial court which granted a plea of
double jeopardy, dismissed the pending indictment for evading arrest in a motor vehicle, and
terminated prosecution in the cause.  
	The State and the appellee, Karrington Patrick Phifer have filed an agreed motion, signed by
counsel and by Phifer, in which they ask this Court to enter a judgment in favor of the State, to
reinstate the charge of evading arrest in a motor vehicle, and to remand for further proceedings in
accordance with an agreement between the parties.
	The motion is granted.  We reverse the judgment of the trial court, direct that the charge of
evading arrest in a motor vehicle be reinstated, and remand the cause for further proceedings in
accordance with the agreement between the parties.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	May 15, 2003
Date Decided:		May 16, 2003

Do Not Publish

ed a motion seeking to
dismiss his appeal.  Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his motion is
granted.  See Tex. R. App. P. 42.1.
	We dismiss the appeal.

							Jack Carter
							Justice

Date Submitted:	February 4, 2009
Date Decided:		February 5, 2009